PER CURIAM.
On direct appeal from the conviction and sentence, the appellant raised two points.
After a relinquishment of jurisdiction to the trial court, the second point raised by the appellant, relating to a sentencing error, has been cured by the trial court, thereby rendering that point moot in this appeal.
As far as the appellant’s first point on appeal is concerned, we find no error. Accordingly, the conviction and corrected sentence entered in this case as of this point in time are affirmed in all respects.